Appellant was convicted on a charge of assault and battery with intent to kill. There were only two eyewitnesses to the alleged offense, the prosecuting witness and the accused, and there is but little if any substantial evidence of a corroboratory character. As is usual in such cases, the versions given by the two participants in the difficulty differed, but that given by the accused seems to us the more reasonable, and if accepted the accused could not be convicted of a higher offense than assault and battery and perhaps not even of that.
This brings into review the following feature of the record: *Page 309 
In the examination of the witnesses, the prosecuting attorney repeatedly propounded questions so framed as to impress the jury that the accused was a man of a violent and quarrelsome disposition and that he had committed serious assaults upon other persons on different occasions in the past, — and this whether the questions were answered or not. (Hn 1) These interrogations were obviously improper under elementary rules of criminal evidence, and the court repeatedly sustained the objections to them, but the attorney persisted along the same lines until finally the defendant moved for a mistrial, which in view of what had happened the court should have sustained.
What we said in Coleman v. State, 198 Miss. 519,23 So.2d 404, is sufficiently in point, and we make the same order here as was made in that case.
Reversed and remanded.